IN THE SUPREME COURT OF
               CALIFORNIA

                      THE PEOPLE,
                 Plaintiff and Respondent,
                             v.
              ALFONSO IGNACIO MORALES,
                 Defendant and Appellant.

                          S136800

             Los Angeles County Superior Court
                        VA-071974



                       August 10, 2020

Justice Kruger authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Corrigan, Liu,
Cuéllar, and Groban concurred.
                    PEOPLE v. MORALES
                            S136800


               Opinion of the Court by Kruger, J.


       A jury convicted defendant Alfonso Ignacio Morales of four
counts of first degree murder (Pen. Code, § 187) and other
crimes.       For each murder, it found true the special
circumstances that Morales committed multiple murders and
murder in the commission of a burglary. (Id., § 190.2, subd.
(a)(3), (17).)1 The jury returned a verdict of death. This appeal
is automatic. (Id., § 1239, subd. (b).) We affirm.
        I. FACTUAL AND PROCEDURAL BACKGROUND
      On July 13, 2002, the bodies of Miguel Ruiz (who was
known as Mike), Maritza Trejo, Ana Martinez, and Jasmine
Ruiz were discovered in the home they shared.2 Mike, Maritza,
and Ana had been fatally stabbed. Jasmine, who was then eight
years old, had been sexually assaulted and died from
asphyxiation. Morales was linked to the murders through
physical evidence, including shoe prints and a palm print found
at the home, fingerprints found on goods stolen from the home,


1
      For one of the four murders, the jury also found true the
special circumstances of murder involving torture, a lewd act on
a child under the age of 14, and sexual penetration by force.
(Pen. Code, § 190.2, subd. (a)(17), (18).)
2
     Because several of the victims and witnesses shared the
same last names, we will occasionally refer to them by their first
names. We intend no disrespect to any of the individuals in
question.
                        PEOPLE v. MORALES
                   Opinion of the Court by Kruger, J.


DNA found on Jasmine’s body, and bloody clothes and knives
located on Morales’s property. Morales also admitted to law
enforcement officers that he had been in the house at the time
of the murders, though he denied committing them.
       Morales was charged with four counts of first degree
murder (counts 1–4; Pen. Code, § 187, subd. (a)); one count of
first degree robbery (count 5; id., § 211); one count of first degree
burglary (count 6; id., § 459); one count of a forcible lewd act
upon a child (count 7; id., § 288, subd. (b)(1)); and one count of
sexual penetration by a foreign object (count 8; id., § 289, subd.
(a)(1)). Morales was also charged with the following special
circumstances: multiple murders (counts 1–4; id., § 190.2, subd.
(a)(3)); murder in the commission of a robbery (counts 1–4; id.,
§ 190.2, subd. (a)(17)(A)); murder in the commission of a
burglary (counts 1–4; id., § 190.2, subd. (a)(17)(G)); murder by
torture (count 4; id., § 190.2, subd. (a)(18)); murder in the
commission of a lewd act upon a child under the age of 14 (count
4; id., § 190.2, subd. (a)(17)(E)); and murder in the commission
of sexual penetration by a foreign object, force, and violence
(count 4; id., § 190.2, subd. (a)(17)(K)). Finally, Morales was
charged with the following enhancements: personal use of a
deadly and dangerous weapon in commission of a felony (counts
1–3, 5, and 6; id., § 12022, subd. (b)(1)); great bodily injury on a
person 70 years of age or older (count 3; id., § 12022.7, subd. (c));
use of force, violence, duress, menace, and fear of immediate and
unlawful bodily injury (count 7; id., § 1203.066, subd. (a)(1));
substantial sexual contact with a victim who is under 14 years
of age (count 7; id., § 1203.066, subd. (a)(8)); and great bodily
injury (counts 7–8; id., § 12022.8).
     The jury convicted on all counts and found true the special
circumstances of multiple murders and murder in the

                                   2
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


commission of a burglary on all four murder counts. With
respect to count 4, concerning Jasmine’s murder, the jury also
found true the special circumstances of murder by torture,
murder in the commission of a lewd act upon a child under the
age of 14, and murder in the commission of sexual penetration
by a foreign object, force, and violence. In addition, the jury
found true several enhancement allegations: personal use of a
deadly and dangerous weapon in commission of a felony (on
counts 1, 2, 3, and 6); use of force, violence, duress, menace, and
fear of immediate and unlawful bodily injury (count 7);
substantial sexual contact with a victim who is under 14 years
of age (count 7); and great bodily injury (counts 7 and 8). At the
penalty phase, the jury returned a verdict of death. The
superior court sentenced Morales to death.

      A. Guilt Phase Evidence
     In 2002, Mike lived with his common law wife Maritza, his
grandmother Ana, his stepdaughter Maritza Raquel Trejo (who
was known as Raquel), and his and Maritza’s eight-year-old
daughter Jasmine in a three-bedroom home in Whittier.
Jasmine and Raquel shared a bedroom. Morales, who was in his
mid-20’s at the time, lived around the corner from the family.
Morales and Mike were friends; Morales would visit the family’s
home almost every day to hang out with Mike.
      On his visits, Morales sometimes briefly interacted with
Raquel and Jasmine, usually sharing just quick hellos. But on
one occasion Morales made Raquel uncomfortable by standing
in the backyard, staring at her through her bedroom window,
and asking her to come outside. After the encounter, Morales
apologized to Mike and Maritza and bought the whole family
dinner. Morales also once asked Raquel on a date, and she said


                                  3
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


“maybe,” though she did not want to go out with him, so she
avoided him on the night of their date. Thereafter, she felt
uncomfortable around him and began staying in her room
whenever he came over to the family’s house.
      Sometimes when Morales visited Mike at home, he would
drive his car (a green Mustang), though he lived just down the
street. Hector Alvarez, a neighbor of the family, would see
Morales’s Mustang at the house approximately four days a
week. About two months before the murders, Alvarez stopped
seeing Morales’s car in front of the family’s house, and about a
month before the murders, he stopped seeing Morales at the
house. Raquel also realized about a week before the murders
that Morales had stopped coming to the house.
      The murders occurred sometime after 9:00 p.m. on
Thursday, July 11, 2002, and before 8:30 a.m. on Friday, July
12, 2002. Mike and Maritza were last seen alive between 8:30
and 9:30 p.m. on Thursday night, when one of Mike’s friends
visited them at their home for 15 to 30 minutes. Raquel spent
the night at her uncle’s house that night. The family’s back-door
neighbor, Doris Morris, saw a step stool against the wall of her
property that abutted the family’s property on either Thursday
or Friday morning: At trial in 2005, Morris testified she saw the
stool on Thursday morning at around 8:00 a.m. and moved it at
about noon, but in an interview with law enforcement officers
on Saturday, July 13, 2002, Morris said she had seen the stool
on Friday morning at around 6:00 a.m. and moved it at about
11:00 a.m. Morris’s backyard was not enclosed, so someone
could walk directly from Morris’s backyard to Morales’s house
down the street.




                                  4
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


      Between 8:00 and 8:30 a.m. on Friday, Mike’s father and
his father’s wife stopped by the family’s house. They knocked
on the front door and on Ana’s bedroom window, but no one
answered, so they left after about five to 10 minutes. It was
unusual for everyone to be asleep so late. Mike did not show up
to work at 9:00 a.m., even though he had a scheduled meeting
at that time with Harold Suarez, a distant relative and
customer, and was usually very punctual. At around 9:15 a.m.,
Suarez called Mike’s cell phone; someone answered the phone,
waited for a few seconds without speaking, and then hung up.
Suarez called again five to 10 minutes later and the same thing
happened. At various times throughout the rest of the day,
Raquel and Mike’s sister-in-law, Kenelly Zeledon, attempted to
call Mike, but they could not reach him. At about 9:00 p.m.,
Raquel went to her house with her uncle. Her parents’ cars were
in the driveway, but all of the house doors were closed, and the
curtains were shut. She knocked on the doors, but no one
answered. She left the home between 10:00 and 10:30 p.m. to
stay at Zeledon’s house.
      At 11:00 p.m. on Friday, Leopoldo Salgado, a local bar
manager, saw Morales at the bar. Morales, who visited the bar
frequently but did not drink, asked to talk to Salgado. Salgado
asked Morales to wait until closing, after which Morales left the
bar. At around 2:00 a.m., Salgado saw Morales sitting in his car
in the bar parking lot, but Salgado did not have time to talk at
length with Morales.
      On Saturday, July 13, 2002, at around 6:00 a.m., Doris
Morris saw a large trash barrel and step stool against her wall
abutting the family’s property. The step stool was different than
the one she had seen previously. When she went outside at 6:15
a.m., both the stool and the barrel were gone.

                                  5
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


       On Saturday morning, around 11:00 a.m., after failing to
reach Maritza by phone, Raquel and Zeledon returned to
Raquel’s house. No one responded when Raquel knocked, so she
jumped over the fence and entered the home through the
unlocked kitchen door at the back of the house. She found the
house in complete disarray, with blood and food items on the
walls and floors, towels on the floors, furniture moved, and items
missing from Mike’s office. Raquel went outside and told her
aunt about the state of the home. Zeledon entered the home and
noted the disorder. In Mike’s office, she found blood all over,
items moved around, and a pair of pants on the floor, which was
strange because Mike was usually tidy. In the master bedroom,
she noticed furniture had been moved. And in Jasmine and
Raquel’s room, there was honey all over the furniture. She then
walked into Raquel and Jasmine’s bathroom and saw Jasmine’s
lifeless body in the bathtub. On top of Jasmine was a large
statue that covered almost the entire length of her body. She
also had blood running down her leg. Zeledon then entered
Ana’s bedroom, where she found the bodies of Mike, Maritza,
and Ana. Mike was wearing only underwear (which Raquel
testified was unusual), Maritza was wearing a tank top and
shorts, and Ana was wearing a nightgown. Zeledon exited the
house, told Raquel what she had found, and asked a neighbor to
call 911.
      The police arrived and began documenting and collecting
evidence. They found blood all over the house. In the entryway,
the walls and door had blood spatter and smears. In the living
room, they found blood spatter and pooled blood on the floor, as
well as potential handprints on the sofa, which was smeared
with blood. There also was a trail of blood with drag marks
leading out of the living room toward the bedrooms. It appeared


                                  6
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


as if someone had tried to clean up some of the blood; there were
diluted blood smears, towels on the floor, and a bucket of liquid
and a mop. In the office, there were multiple blood stains on the
walls. Police found a bloody hoop earring under the desk, which
matched an earring Maritza was found wearing. In a hamper
in the bathroom by the office, the police found a shirt and shorts
with blood stains. In the bathroom where Jasmine’s body was
found, there were bloodstains on the floor and sink and in the
bathtub. The tub also had a soap scum ring around its interior,
indicating it had been drained.
      The police also documented several pieces of physical
evidence. Tomato paste, barbeque sauce, and honey had been
poured all over the walls and on the bed linens. The police
discovered a six-to-eight-inch-long purple sex toy in the bathtub,
between Jasmine’s legs. In the closet of Mike’s office, the police
found an empty package that might have contained the sex toy.
They found pieces of orange cord on the bathroom floor, on the
bed in the master bedroom, and underneath Ana’s body. On the
bodies of Mike and Maritza, they found a bottle and cleaner-like
substance. The police also took shoe impressions from multiple
locations in the home, including from a wooden chair found in
the girls’ bedroom.
      In addition to documenting and collecting evidence at the
scene, officers began investigating potential leads. This effort
led them to Morales’s home. One officer noticed shoe prints near
Morales’s front door that appeared similar to the impression
discovered on the wooden chair in the girls’ bedroom. During
their conversation with Morales, the officers asked to see the
bottom of Morales’s boots. Believing the shoes might match the
impression from the chair, the officers asked Morales to come to



                                  7
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


the station for an interview. Morales agreed. This interview
was the first of three interviews of Morales.
      In this first interview, Morales denied knowing anything
about the murders. During the course of the interview, he
mentioned that he was not allowed in the girls’ bedroom. He
agreed to give the officers his boots and consented to a search of
his house. After the interview, while officers transported him to
a different police station, Morales admitted that he was in the
victims’ house when they were murdered.
       Morales was then interviewed a second time. He told the
officers he went to the family’s house on Wednesday night (later,
he said he was not sure of the day) around 8:00 p.m. and saw
through the office window two men with guns talking to Mike.
The men called Morales inside, taped his hands, and put him in
the living room. Then they began killing the family. The men
started in the office with Mike, who then came into the living
room with his throat bleeding. They then attacked Maritza, who
had been in the kitchen making coffee, and she died in the living
room. They then killed Ana, who had been in her bedroom. And
they finished by assaulting and killing Jasmine in the back of
the house. The men directed Morales to make a mess in the
house and told him to take Mike’s computer equipment.
Morales put the stolen items into a large trash barrel and
dragged it to his house.
      In his third interview, Morales mostly repeated the same
story, but this time he stated that the events took place on
Thursday night at 8:00 p.m., and he said Ana was in the living
room when the men killed her and that they dragged her, Mike,
and Maritza to the back of the house. He also told officers that
he went to Mike’s home that night to repay him $50 of a $100


                                  8
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


debt. He mentioned that Mike had asked him not to ask Raquel
on a date again after the window incident and that he complied
with this request. Morales said that after the men finished
killing the victims, they threatened to kill him if he told anyone
what had happened, but they allowed him to leave. Morales
continued to deny having participated in the killings.
       Significant physical evidence connected Morales to the
crime. The police conducted a sexual assault examination of
Jasmine, and sperm found in Jasmine’s anus conclusively
matched Morales’s DNA profile; sperm found in her vagina was
consistent with Morales’s DNA. Morales’s palm print was found
on the handle of the mop located in the entryway. Morales’s
shoe matched the impression found on the wooden chair in the
girls’ bedroom. Blood from the tip of Morales’s shoelace matched
Maritza’s profile, and Mike was a possible contributor. In
Morales’s shed, they found the trash barrel with electronics from
the family’s home. Morales’s fingerprints were on many of the
items in the barrel. And in Morales’s bedroom, officers found a
model car and watches that belonged to Mike, jewelry, and a
little girl’s wristwatch.
      Later that year, in October 2002, Morales’s stepfather
found two ammunition boxes underneath a woodpile in
Morales’s backyard. One of the boxes contained, among other
things, bloody clothes, including boxers, and a six-inch Vaquero
folding knife. The other box contained similar items, including
a black jacket, a dagger in a sheath, a five-inch United knife in
a sheath, and two bloody fingerless gloves. Morales’s stepfather
identified several of these items (but not the knives) as
belonging to Morales. Blood on the United knife handle
matched Maritza’s DNA profile, with Morales as a possible
contributor; blood on the Vaquero knife matched Mike’s profile,

                                  9
                      PEOPLE v. MORALES
                 Opinion of the Court by Kruger, J.


with Maritza as a possible contributor. The base of the third
knife tested negative for blood, but the wooden handle yielded
weak positive results. Blood on the jacket matched Maritza’s
profile, with Morales as a possible contributor. Sperm cells on
the boxers matched Morales’s profile, while blood and an
epithelial cell were consistent with both Jasmine’s and
Morales’s profiles.
      Medical examiners conducted autopsies of each of the four
victims. Mike had multiple sharp-force injuries on his body,
including on his neck and back. The cause of death was a slicing
wound to the front of his neck, which severed his jugular veins.
Such a wound is not immediately fatal and could have given
Mike time to stagger a few feet before collapsing. The wound to
his neck was consistent with an attack from behind. One of his
wounds was consistent with a double-edged knife and another
was consistent with a single-edged knife, indicating that the
attacker had used two different knives. Mike had no defensive
wounds. A postmortem injury to his right wrist was consistent
with being dragged with a cord after death.
      Maritza was stabbed 31 times and cut 14 times; some
injuries were consistent with a single-edged knife while others
were consistent with a double-edged knife. She had at least five
fatal wounds — on her neck, chest, and back — and the injuries
were consistent with someone who had struggled with and fled
her attacker. Some of the wounds were clustered on various
parts of her body, including her neck and back.
      Ana suffered two fatal sharp-force wounds to her neck; the
wounds were consistent with an attacker holding two different
weapons. Ana also had a blunt-force injury to her scalp and
other minor injuries, but no defensive wounds.


                                10
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


      Jasmine died from asphyxiation, either by body
compression or drowning. Dried foam found around her nose
and mouth suggested she had been drowned. She also had small
petechiae (tiny hemorrhages on the skin) all over her neck and
face, suggesting body compression on the upper chest.
Extensive injuries to her genitalia and anus, including severe
tearing, stretching of the skin, hemorrhaging, and bruising,
suggested the use of extreme force by a blunt object. She also
suffered other minor injuries, including fingernail marks on her
ankle and genitals, scratches on her thighs, and small abrasions
on her left buttock and foot. She likely suffered these injuries
while alive, but she may or may not have been conscious.
       The prosecution called Sheriff’s Deputy Paul Delhauer to
testify as a crime scene reconstruction expert. Delhauer had
examined between 800 and 900 cases in his career and had
frequently analyzed blood spatter, knife wounds, and blood
stains. Delhauer testified to the potential relative locations and
sequence of the murders, as well as the manner of the killings,
based on his analysis of the reports and documents in the case,
personal observations made at the scene, blood stains and
spatter in the home, the autopsy reports, other physical
evidence found in the home, and his own experiments. He also
testified that the crime scene appeared to have been staged to
mislead investigators about what had occurred.
      The defense presented one guilt phase witness,
investigator Richard Salazar. Salazar testified that an object
Delhauer had identified as a bidet hose, which Delhauer
suggested might have been used to cleanse Jasmine’s vaginal
and rectal areas, was actually a hose that attached to a hookah
pipe, which was used for smoking tobacco and other substances.



                                 11
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


     B. Penalty Phase Evidence
      During the penalty phase, the People called several family
members of the victims to provide victim impact evidence:
Raquel, Zeledon, Mike Rodriguez, Sr. (Mike’s father and Ana’s
son), Luz Ruiz (Rodriguez’s wife), and Olga Lizzette Ruiz (Mike’s
sister). These family members testified about their previous
relationships with the victims, the personalities of the victims,
and the impact of the murders on their lives. The People also
introduced several pictures of the victims and a one-minute
video of Jasmine.
       The People introduced two prior criminal act allegations
against Morales. A law enforcement officer testified that while
Morales was in jail in December 2002, the officer discovered in
Morales’s cell a plastic spoon with one side sharpened and a
thread wrapped around the handle. The officer believed this
item was a shank, though Morales had claimed he used it to
transport written messages to other prisoners (i.e., as a “fishing
line”). Another officer testified that in February 2003, he found
a contraband razor blade and what he believed to be a
homemade handcuff key in Morales’s cell.
      Morales’s witnesses testified about his upbringing, his
learning disability, and his record in school and at work.
Morales grew up with his mother, his sister Yvonne, and his
brother Emi. When Morales was young, his father left the
family. After that, many of his mother’s subsequent partners
were abusive toward Morales. One partner physically abused
Morales. Another partner, who was an alcoholic, verbally
abused Morales starting at the age of 10, mostly about Morales’s
apparent lack of intelligence. When Morales was in his teens,
Emi died unexpectedly in a rockslide in Yosemite. Morales was


                                 12
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


devastated and became isolated after Emi’s death. Yvonne said
she would not wish Morales’s childhood on anyone. Morales’s
mother described him as a child in a man’s body. He often
needed his mother’s help doing a variety of tasks, like filling out
paperwork.
      Morales also struggled in school. As early as the first
grade, he was at the bottom of the class. Throughout most of his
education, he attended special education classes. His fourth
through sixth grade teacher testified that Morales seemed
depressed and was not very social. By the eighth grade, Morales
was reading at only a first grade level, with a very limited
vocabulary. He was withdrawn and dejected and often picked
on by other kids. These trends continued in high school.
      Two experts testified that Morales had a severe learning
disability. While Morales’s IQ was average or just below
average in certain subjects, he struggled in subjects that
required him to express himself.         This discrepancy was
consistent with someone with a learning disability, as opposed
to someone with an intellectual disability. One expert testified
that Morales’s truancy was likely tied to his learning disability.
The second expert confirmed these findings. He concluded that
Morales had suffered from long-standing brain damage and
learning disabilities. While Morales had an average IQ, he
struggled expressing his thoughts. Morales also tended to react
impulsively, rather than after considered thought.
     On rebuttal, the People introduced evidence that Morales
had been dismissed from a vocational program during high
school. As part of the program, Morales had tried various jobs
and a remedial program. He was fired from his job as a summer
camp counselor because he dunked a seven-year-old camper’s


                                 13
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


head in the toilet. And he was dismissed from the remedial
program because he was not attending all of his classes.
Because of these incidents and his refusal to abide by the
vocational program’s requirements, he was eventually
dismissed from the program.
                         II. DISCUSSION

      A. Guilt Phase Issues

         1. Sufficiency of the Evidence of Premeditation and
            Deliberation
     Morales challenges his first degree murder convictions on
the ground that the evidence was insufficient to show he
committed the murders with premeditation and deliberation.
We reject the challenge.
      “When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in
the light most favorable to the judgment to determine whether
it contains substantial evidence — that is, evidence that is
reasonable, credible, and of solid value — from which a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Lindberg (2008) 45 Cal. 4th 1, 27.)
We determine “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a
reasonable doubt.” (Jackson v. Virginia (1979) 443 U.S. 307,
319.) In so doing, a reviewing court “ ‘ “presumes in support of
the judgment the existence of every fact the trier could
reasonably deduce from the evidence.” ’ (People v. Edwards
(2013) 57 Cal. 4th 658, 715 [161 Cal. Rptr. 3d 191, 306 P.3d
1049].)” (People v. Beck and Cruz (2019) 8 Cal. 5th 548, 626.)


                                 14
                        PEOPLE v. MORALES
                   Opinion of the Court by Kruger, J.


       “Murder is the unlawful killing of a human being, or a
fetus, with malice aforethought.” (Pen. Code, § 187, subd. (a).)
If the murder is “willful, deliberate, and premeditated,” it is first
degree murder. (Id., § 189, subd. (a).) “ ‘ “In this context,
‘premeditated’ means ‘considered beforehand,’ and ‘deliberate’
means ‘formed or arrived at or determined upon as a result of
careful thought and weighing of considerations for and against
the proposed course of action.’ ” ’ ([People v. Jurado (2006)
38 Cal. 4th 72, 118].) ‘ “An intentional killing is premeditated
and deliberate if it occurred as the result of preexisting thought
and reflection rather than unconsidered or rash impulse.” ’
(Ibid.; see also People v. Anderson (1968) 70 Cal. 2d 15, 24–34 [].)
‘The true test is not the duration of time as much as it is the
extent of the reflection. Thoughts may follow each other with
great rapidity and cold, calculated judgment may be arrived at
quickly . . . .’ (People v. Thomas (1945) 25 Cal. 2d 880, 900
[156 P.2d 7].)” (People v. Potts (2019) 6 Cal. 5th 1012, 1027.)
      In People v. Anderson, supra, 70 Cal.2d at page 26
(Anderson), we identified “three basic categories” of evidence
this court has generally found sufficient to sustain a finding of
premeditation and deliberation: (1) planning activity, or “facts
about how and what defendant did prior to the actual killing
which show that the defendant was engaged in activity directed
toward, and explicable as intended to result in, the killing”;
(2) motive, or “facts about the defendant’s prior relationship
and/or conduct with the victim from which the jury could
reasonably infer a ‘motive’ to kill the victim”; and (3) manner of
killing, or “facts about the nature of the killing from which the
jury could infer that the manner of killing was so particular and
exacting that the defendant must have intentionally killed



                                  15
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


according to a ‘preconceived design’ to take his victim’s life in a
particular way for a ‘reason’ . . . .” (Id. at pp. 26–27.)
      In the years since Anderson, “ ‘we have emphasized that
its guidelines are descriptive and neither normative nor
exhaustive, and that reviewing courts need not accord them any
particular weight.’ ” (People v. Rivera (2019) 7 Cal. 5th 306, 324.)
Anderson provides “a framework to aid in appellate review,” but
it does not “define the elements of first degree murder or alter
the substantive law of murder in any way.” (People v. Perez
(1992) 2 Cal. 4th 1117, 1125.)
      Here, focusing on the three Anderson categories, Morales
argues that the prosecution failed to introduce evidence of
planning activity, motive, or a manner of killing sufficient to
find he committed the murders with premeditation and
deliberation, as opposed to rash impulse. We disagree; sufficient
evidence supported a finding of premeditation and deliberation.
       As for planning activity, the People presented evidence
that Morales surreptitiously entered the victims’ home and
attacked Mike by surprise before killing the other victims.
Specifically, a law enforcement officer testified that the family’s
back-door neighbor, Doris Morris, had told him on Saturday,
July 13, 2002, that she had seen a step stool by her back wall on
Friday morning at around 6:00 a.m. (Though Morris testified at
trial that she saw the stool at 8:00 a.m. on Thursday, the jury
could have believed Morris’s contemporaneous statement to be
more reliable than her testimony in court several years later.)
Further, Mike was wearing only his underwear when he was
attacked; Raquel testified that Mike did not walk around the
home in his underwear. The fatal slicing wound to Mike’s neck
was consistent with an attack from behind, and Mike did not


                                 16
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


have any defensive wounds. And finally, the evidence showed
that Mike was the first victim — indeed, Morales himself told
officers as much in his own recounting of the sequence of the
murders by unknown third parties. Based on all this evidence,
the jury could have inferred that Morales covertly entered the
victims’ home with a plan to kill Mike before moving on to the
other victims.
      Morales suggests that the evidence of planning activity
was undermined by the fact that no evidence definitively showed
he was armed when he entered the victims’ home. Although
knives used to commit the murders were later found in
Morales’s backyard, no evidence established that the knives
belonged to Morales, as opposed to the victims. The same is true
of the bloody fingerless gloves that were found along with the
knives in Morales’s backyard. But a jury might well consider
the very fact that Morales used gloves and three different knives
as supporting an inference that Morales did not spontaneously
pick up these tools once inside the home, but instead arrived
prepared to attack. In any event, even assuming Morales found
the knives in the residence rather than arming himself before
entry, the evidence of the surprise attack on Mike makes it
reasonable to infer that Morales sought out the knives to
effectuate that surprise, and did not pick up the three knives out
of spur-of-the-moment impulse. (See People v. Perez, supra,
2 Cal.4th at p. 1126; People v. Wharton (1991) 53 Cal. 3d 522,
547.)
     The People also supplied evidence of a possible motive.
The evidence suggested that a rift had grown between Morales
and the victims.    Morales had previously made Raquel
uncomfortable by standing at her window and staring at her.
He also had asked her out, but she avoided him on the night of

                                 17
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


their date and then began avoiding him whenever he came over.
During his interviews with the police, Morales told them he was
not allowed in Raquel and Jasmine’s bedroom, and he said that
Mike had asked him not to ask Raquel out again after the
window incident. Sometime thereafter, about a month before
the murders, the family’s neighbor, Hector Alvarez, stopped
seeing Morales at their home, even though Alvarez had
previously seen Morales there about four times a week. Raquel
confirmed that about a week before the murders she realized
Morales had stopped coming over. Morales also admitted to
owing Mike a small sum of money, which he said was the reason
he went to the family’s house on the morning of the murders.
Though there was evidence Morales had apologized for the
window incident and had complied with Mike’s request to stop
seeking to date Raquel, the jury could have inferred from this
evidence that Morales and Mike had a falling out regarding
Raquel or the money Morales owed Mike, such that Morales was
no longer welcome at Mike’s home. Based on this evidence, the
jury could have determined that Morales had a motive for the
murders.
      The jury might also have inferred from the evidence that
Morales was motivated to kill Maritza, Ana, and Jasmine to
“silence [them] as [] possible witness[es]” to the murder of Mike,
and in Jasmine’s case “to silence her as a possible witness” to
her own assault. (People v. Pride (1992) 3 Cal. 4th 195, 248.)
And lastly, Morales stole several expensive items, including
watches and computer equipment, from the home, suggesting an
additional motive: to steal from the family and then kill them
to avoid identification. (See People v. Perez, supra, 2 Cal.4th at
pp. 1126–1127.)



                                 18
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


       The manner of killing also supports the jury’s finding of
premeditation and deliberation. Evidence showed that Mike
suffered a fatal slicing wound to his neck from behind, which
severed both of his jugular veins. The nature of this injury
suggests that it was designed to kill Mike. (See People v. Booker
(2011) 51 Cal. 4th 141, 152, 173 [multiple stab and cut wounds
to the neck that severed right carotid artery and jugular vein
indicated victim was killed deliberately]; see also Anderson,
supra, 70 Cal.2d at p. 27 [“[D]irectly plunging a lethal weapon
into the chest evidences a deliberate intention to kill . . . .”];
People v. Potts, supra, 6 Cal.5th at p. 1028 [multiple stab
wounds to chest suggested killing was premeditated and
deliberate].)    Likewise, the injuries to Ana and Maritza
suggested a deliberate intent to kill. Ana suffered two fatal
wounds to her neck, and Maritza suffered 45 stab and cut
wounds, some of which were clustered on her neck and back, and
at least five of which were fatal wounds delivered to her neck,
chest, and back, respectively. (Cf. People v. San Nicolas (2004)
34 Cal. 4th 614, 658 [“The jury also fairly could have concluded
that defendant was intent upon killing April due to the sheer
number of wounds on April’s body, many of which individually
would have been fatal.”]; People v. Pride, supra, 3 Cal.4th at
p. 248 [“Over 40 of the 69 stab wounds were located on [the
victim’s] chest and back. They were ‘clustered’ — in some cases
‘symmetrically’ — on the left side, near the heart. Based on the
number and placement of the wounds and the apparent fact that
[she] was the second victim, the jury could infer her death was
calculated and was not the product of an unconsidered explosion
of violence.”].) As to Jasmine, there was evidence that she died
either from body compression or drowning. From the evidence,
the jury could have concluded that Morales put the large statue


                                 19
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


on Jasmine’s unconscious body in a filled bathtub in order to be
certain she would drown, demonstrating a deliberate intent to
kill.
       The killing of the victims was also prolonged, a fact that
“supports an inference of deliberation.” (People v. Sandoval
(2015) 62 Cal. 4th 394, 425.) Morales’s attacks on both Maritza
and Ana involved “multiple weapons” and “numerous stabs and
slashes” suggesting the attacks were extended. (People v. Potts,
supra, 6 Cal.5th at p. 1028.) So too with the attack on Jasmine;
the evidence tended to show she was assaulted while alive and
then killed. Moreover, the evidence showed the attacks
“ ‘occurred in stages,’ ” as reflected by Morales’s own description
of the events and demonstrated by the evidence that, after Mike
was attacked, Maritza then struggled with his attacker before
she, too, was killed. (Ibid., quoting People v. Streeter (2012)
54 Cal. 4th 205, 244.) And the jury could have interpreted the
evidence as showing that Morales had to “travel through the
house” to kill the victims. (Potts, at p. 1028.) Significant
amounts of blood in the office, entryway, and living room
suggested attacks occurred in each of those locations. Moreover,
Morales’s story to the police as well as the location of Jasmine’s
body suggested Jasmine was killed in the back of the home, as
opposed to in the front of the home where the evidence showed
the other attacks occurred.
      Finally, Morales’s actions after the murder could have
reasonably contributed to the jury’s finding that he committed
the murders with premeditation and deliberation. The jury
could have reasonably inferred from the evidence that Morales
stayed at the home after he murdered Mike to kill the other
members of the family, and that, after killing the remaining
family members, he stayed to steal items and to “stage” the

                                 20
                      PEOPLE v. MORALES
                 Opinion of the Court by Kruger, J.


crime scene by cleaning up some of the blood and making a mess.
He also took the time to hide his bloody clothes, the bloody
gloves, and the murder weapons in his backyard. The jury
reasonably could conclude these actions were inconsistent with
impulsive and rash behavior. (See People v. Perez, supra,
2 Cal.4th at p. 1128 [“[T]he conduct of defendant after the
stabbing, such as the search of dresser drawers, jewelry boxes,
kitchen drawers and the changing of a Band-Aid on his bloody
hand, would appear to be inconsistent with a state of mind that
would have produced a rash, impulsive killing. Here, defendant
did not immediately flee the scene.”]; People v. Potts, supra,
6 Cal.5th at p. 1028 [“Further, a jury could quite reasonably
infer that a person who followed a horrific double homicide by
opening a package of cookies was not surprised and dismayed by
what he had done, as one who acted impulsively might be.”]; cf.
People v. Famalaro (2011) 52 Cal. 4th 1, 36 [holding that
defendant’s choice to hide bloody gloves and murder weapons
was an attempt to conceal evidence relevant to premeditation
and deliberation of the killing].)
      In sum, the evidence of planning, motive, manner of
killing, and Morales’s actions after the murder, taken together,
was sufficient to support the jury’s finding that the murders
were premeditated and deliberate.

         2. Admission of Crime Scene Reconstruction Expert
            Testimony
      Morales argues that the trial court violated both state
evidence law and his Fifth, Sixth, Eighth, and Fourteenth
Amendment rights by admitting testimony of the People’s crime
scene reconstruction expert. We reject the argument.



                                21
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


             a. Background
      As noted, at trial, the People called Sheriff’s Deputy Paul
Delhauer as a crime scene reconstruction expert. At a pretrial
hearing, defense counsel sought to exclude certain opinions
included in Delhauer’s expert report.         In response, the
prosecution signaled it did not intend to solicit Delhauer’s
opinions on the challenged issues: Delhauer would only testify
about crime scene staging, as well as physical items at the scene
and evidence of the manner and method of death. Defense
counsel noted he had not challenged the portions of the report
regarding staging, subject to the prosecution setting a proper
foundation for Delhauer’s training and experience. The court
agreed Delhauer would not be permitted to testify beyond his
expertise but stated it would not exclude Delhauer’s
observations about the crime scene.
      The People called Delhauer as their final witness at trial.
Delhauer had been a criminal profiler and crime scene analyst
(otherwise known as a crime reconstructionist) since 1999. He
had a bachelor of arts degree and had taken a college-level
physics for health sciences course, but most of his training and
experience had come through work. He had worked in various
departments of the sheriff’s office. In 1995, he spent six months
in the coroner’s office, where he conducted more than 200 death
investigations and saw between 300 and 400 stab wounds. He
eventually landed in the homicide bureau, where he was trained
in, among other topics, homicides, sexual assault investigations,
blood spatter analysis, and crime scene reconstruction.
Delhauer examined between 800 and 900 cases, including 70
murder investigations, while in the homicide bureau. Over the
course of his career, he had been directly involved in or assisted



                                 22
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


in more than 6,000 criminal cases.         Since becoming a
reconstructionist, he had consulted on more than 300 cases.
      Delhauer had also received specific training relevant to
crime scene reconstruction, including blood spatter analysis. In
addition to training he received through his department,
Delhauer took a 40-hour class in which he learned about the
dynamics and composition of blood and conducted around 40
experiments aimed at reproducing bloodshed. In his trainings,
he also learned about different blood stains and pattern stains.
He had conducted nearly 200 of his own reconstruction
experiments for his cases, which included experiments on
bloodshed, blunt force trauma, and sharp force and stab wounds.
Specifically as to knife wounds, he had conducted relevant
examinations at the coroner’s office, interviewed the surviving
victims of knife attacks, and conducted between 40 and 50 of his
own experiments with various media, including meat and
modeling clay, to reproduce knife wounds. He also continually
maintained his education on these issues. He had previously
qualified as an expert in Los Angeles County Superior Court
eight or nine times.
        After describing his experience and training, Delhauer
explained how he had prepared to testify as an expert in the
case. Before testifying, he had been to the crime scene for an
hour and a half on the morning of Saturday, July 13, 2002; read
all of the crime reports, interviews, forensic reports, and autopsy
reports in the case; examined all of the photographs taken by
law enforcement officers and the coroners; and conducted his
own experiments.
     Delhauer then briefly shared his overarching conclusions
about how he believed the murders had been committed. He


                                 23
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


believed the victims were killed in the following order: Mike,
Maritza, Ana, then Jasmine. Mike had been killed from behind,
likely by surprise, as indicated by Mike’s lack of defensive
wounds and the debilitating slice wound to the front of his neck,
which Delhauer believed was Mike’s first injury. He believed
Mike was attacked in the office. Maritza likely entered Mike’s
office while or just after Mike was attacked. She was attacked
in the office and then chased to the house’s entryway, where she
was eventually killed. There was less evidence as to how Ana
had been killed, but he believed she was the third person
murdered. She likely was in the back of the house when she
heard sounds and came into the living room. In the living room,
blood stains close to a broken statue suggested the assailant
might have used the statue to create the blunt force trauma on
Ana’s head. Finally, he testified that he believed Jasmine had
been sexually assaulted and then drowned while unconscious.
He based this conclusion on the lack of indicators of
strangulation and the lack of evidence of splashing or attempts
to escape from under the large statue that had been placed on
top of her body in the bathtub.
       The rest of Delhauer’s testimony was aimed at supporting
these conclusions. Delhauer testified about the evidence in the
house room by room, beginning with the house’s entryway. He
first described the blood spatter patterns in the entryway.
Defense counsel objected on the grounds of speculation and lack
of foundation, but the court overruled the objection. Delhauer
testified that the spatter showed that someone had been moving
toward the front door and had attempted to open it, at which
point the person was attacked and then fell to the ground.
Defense counsel again objected, and the parties had a side bar
with the court. The court found that Delhauer qualified as an


                                 24
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


expert witness, and that he could testify about what he believed
had happened, as long as it was based on the evidence (like the
blood stains) and it was within his expertise. At that point, the
defense lodged a continuing objection for lack of foundation.
Delhauer then continued with his analysis of the entryway blood
spatter. He concluded by saying he believed the murders had
not started in the entryway. He believed the blood was
Maritza’s. He opined that Maritza had entered the entryway
already wounded, tried to open the front door, suffered a
continued attack, and fell down to the floor, where she was
continually stabbed. She was then dragged away to the back
rooms, as indicated by drag marks on the floors.
       Delhauer next testified about evidence in Mike’s office.
Based on blood spatter on clothes on the floor of the office,
Delhauer testified Mike had not been wearing the clothes when
he was killed. Over a defense objection, Delhauer testified that
the blood spatter in the office showed that someone who was
bleeding had moved from the office to the living room; he later
testified that some of the spatter was consistent with Mike
moving out of the room. He concluded that some of the blood
spatter in the office was consistent with Mike’s fatal neck injury,
which he believed had been inflicted from behind. He also
testified that one of Morales’s knives was consistent with Mike’s
neck wound. Bloody clothes were found in a hamper in the office
bathroom, along with a rubber hose. Delhauer believed the hose
was for use with a bidet, which is used to clean the vagina and
anus, and that it had been wiped clean of blood. He opined on
cross-examination that the hose may have been used to clean
Jasmine’s vaginal and rectal areas. Maritza’s earring was also
discovered under the office desk. From this and some blood



                                 25
                      PEOPLE v. MORALES
                 Opinion of the Court by Kruger, J.


spatter on one of the walls, Delhauer concluded Maritza suffered
the stab wound to her ear in the office.
      Turning to the living room, Delhauer identified certain
blood stains as drag marks, which he concluded were made
when the assailant dragged the bodies of Maritza and Mike to
the back of the house, as also evidenced by the ligature marks
on Mike’s arm. He also identified one large blood stain and one
smaller stain in that room. The larger stain near the couch was
consistent with Mike’s injury, while the smaller stain may have
been made when Ana was killed or when Mike or Maritza was
dragged through the area. He testified that the elbow of a
human-shaped statue in the living room was consistent with the
pattern injury on Ana’s head. Delhauer also described how the
food items and other random objects strewn about the house
suggested someone had staged the crime scene to create a false
narrative about what had happened at the scene.
      After discussing pictures of Ana’s bedroom, where Mike’s,
Maritza’s, and Ana’s bodies were discovered, Delhauer
discussed pictures of Jasmine in the bathtub and her injuries,
and then turned to pictures of Jasmine’s bedroom. He opined
that an herbal salad dressing stain on Jasmine’s bed was
consistent in shape with the purple sex toy found in the bathtub
between Jasmine’s legs. Finally, Delhauer testified about some
of the items found in the ammunition boxes in Morales’s
backyard. Delhauer concluded that two of the three knives
found in the boxes had been used in the attack.
      On cross-examination, defense counsel elicited the
following facts:    Delhauer had a liberal arts degree in
communications, with no master’s degree and no degrees in
criminal forensics or science. He believed he had first received


                                26
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


relevant training for his expert testimony in grammar school
math and science classes, and then in high school. He had only
taken one college-level science course, in physics for health
sciences. And he never conducted any autopsies while working
at the coroner’s office. In preparing to be an expert for this case,
he had not viewed the bodies firsthand, spoken to any medical
examiners, or looked at any physical evidence other than during
his single trip to the victims’ home right after the murders. But
at the time he visited the house, he was not there in his role as
a reconstruction expert, and he did not take any notes.
      Delhauer also disagreed with several of the People’s
medical examiner and criminalist witnesses on a few points.
Contrary to the medical examiner’s testimony, he believed the
attacker had cut Mike’s throat with his right hand, not his left.
And he believed the wound margins of Mike’s wound were
serrated, while the medical examiner testified they were clean.
His initial conclusions were also contrary to several of the
criminalists’ testimony, but he said he would be willing to
change his opinion on those issues. For example, though he
believed there were blood stains in the girls’ bedroom and on the
bed in the master bedroom, the criminalists testified otherwise.
      Finally, defense counsel challenged the bases of some of
Delhauer’s conclusions. Defense counsel questioned Delhauer’s
conclusion that the salad dressing stain on Jasmine’s bed was
made by the sex toy, asking whether the stain was not also
consistent with a bottle of dressing found at the scene and
exposing that Delhauer had no evidence that the sex toy had
ever been placed in dressing. Delhauer also admitted that the
blood in the entryway had not been typed, so he could not say it
was from only a single person. As to Delhauer’s experiments, he
had not used the knives in evidence, and he acknowledged that

                                 27
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


clay is different than skin and that motion changes the size and
shape of wounds, such that he could not perfectly replicate the
injuries. Finally, defense counsel asked many questions about
Delhauer’s conclusion that the hose found in the office bathroom
was a bidet hose. Delhauer acknowledged there was no
accompanying bidet bag found in the home, no other apparent
means of using the hose, and no direct photographs of the item.
After the prosecution rested, defense counsel called a single
witness, who had spent 13 years in the Los Angeles Police
Department’s narcotics unit, to testify that tubes like the one
found in the house are used with a hookah, a device for smoking
tobacco and other substances.
      After both sides rested, the parties and the court further
discussed Delhauer’s testimony. The court again confirmed that
Delhauer’s blood spatter testimony was probably “appropriate
and accurate” and that Delhauer had “an awful lot of on-the-job
training.” The court noted, however, that Delhauer had “tended
to overextend himself” when giving some of his opinions and had
“basically [given] an overview of the entire case.” But defense
counsel had also “done a very effective job of discrediting”
Delhauer, and the court told Morales he could argue as much in
closing. The court also believed that Delhauer’s testimony was
“largely cumulative.” For these reasons, the court admitted
Delhauer’s testimony over Morales’s renewed objection for lack
of foundation and speculation on state and federal constitutional
grounds.

             b. Discussion
      Evidence Code section 720, subdivision (a) provides that a
“person is qualified to testify as an expert if he has special
knowledge, skill, experience, training, or education sufficient to


                                 28
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


qualify him as an expert on the subject to which his testimony
relates.    Against the objection of a party, such special
knowledge, skill, experience, training, or education must be
shown before the witness may testify as an expert.” The
witness’s expertise “may be shown by any otherwise admissible
evidence, including his own testimony.” (Id., § 720, subd. (b).)
Evidence Code section 801 provides that “[i]f a witness is
testifying as an expert, his testimony in the form of an opinion
is limited to such an opinion as is: [¶] (a) Related to a subject
that is sufficiently beyond common experience that the opinion
of an expert would assist the trier of fact; and [¶] (b) Based on
matter (including his special knowledge, skill, experience,
training, and education) perceived by or personally known to the
witness or made known to him at or before the hearing, whether
or not admissible, that is of a type that reasonably may be relied
upon by an expert in forming an opinion upon the subject to
which his testimony relates, unless an expert is precluded by
law from using such matter as a basis for his opinion.”
       “ ‘The trial court’s determination of whether a witness
qualifies as an expert is a matter of discretion and will not be
disturbed absent a showing of manifest abuse.’ ” (People v.
Nelson (2016) 1 Cal. 5th 513, 536.) We find such abuse only
where “ ‘ “ ‘the evidence shows that a witness clearly lacks
qualification as an expert.’ ” ’ ” (People v. Wallace (2008)
44 Cal. 4th 1032, 1063.) “ ‘ “ ‘Where a witness has disclosed
sufficient knowledge of the subject to entitle his opinion to go to
the jury, the question of the degree of his knowledge goes more
to the weight of the evidence than to its admissibility.’ ” ’ ”
(Nelson, at p. 536, quoting People v. Bolin (1998) 18 Cal. 4th 297,
321–322.) As with expert qualifications, we review trial court
decisions about the admissibility of evidence for abuse of


                                 29
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


discretion. Specifically, we will not disturb a trial court’s
admissibility ruling “ ‘except on a showing the trial court
exercised its discretion in an arbitrary, capricious, or patently
absurd manner that resulted in a manifest miscarriage of
justice.’ (People v. Rodriguez (1999) 20 Cal. 4th 1, 9–10
[82 Cal. Rptr. 2d 413, 971 P.2d 618].)” (People v. Goldsmith
(2014) 59 Cal. 4th 258, 266.)
      Morales seeks to challenge the admissibility of Delhauer’s
testimony on two grounds. First, he argues that Delhauer’s
testimony regarding the sequence of the crimes was speculative
and lacked foundation. Second, he argues for the first time in
his reply brief that Delhauer was not qualified to interpret blood
spatter and that Delhauer’s testimony should have been
excluded for that reason as well.
       As to the second argument, although Morales raised other
objections to Delhauer’s testimony in the trial court, he did not
object on the basis of Delhauer’s qualifications. We have held
that failure to specifically object to an expert’s qualifications
forfeits the objection. (See People v. Townsel (2016) 63 Cal. 4th
25, 45–46; People v. Panah (2005) 35 Cal. 4th 395, 478.) Morales
has now doubly forfeited the objection by waiting until his reply
brief to raise the issue. (People v. Bryant, Smith and Wheeler
(2014) 60 Cal. 4th 335, 408.)
      But even had Morales not forfeited the claim, the claim
would fail under the deferential abuse of discretion standard.
Before becoming a crime scene analyst, Delhauer was trained
on blood spatter and crime scene reconstruction in the homicide
bureau and had examined between 800 and 900 cases. He also
trained for six months in the coroner’s office, where he examined
hundreds of knife wounds. And he had taken a college-level


                                 30
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


course in physics for health sciences. At the time of trial,
Delhauer had been working as a crime scene analyst for
approximately six years. In that role, he took a 40-hour course
on blood spatter, during which he learned about blood stains and
patterns and conducted around 40 bloodshed experiments.
Since then, he had conducted over 200 of his own reconstruction
experiments and consulted in over 300 cases. This training and
experience is comparable to that of blood spatter experts who
have been found qualified to testify in other cases. (See People
v. Hoyos (2007) 41 Cal. 4th 872, 910 [qualified expert had a
bachelor’s degree in police science and management, and had
taken courses in crime scene reconstruction and bloodstain
patterns, given lectures on blood evidence, previously testified
on blood spatter evidence, conducted blood spatter analysis, and
visited homicide scenes], abrogated on other grounds in People
v. McKinnon (2011) 52 Cal. 4th 610; People v. Wallace, supra,
44 Cal.4th at p. 1062 [qualified expert had six years’ experience
as a criminalist and a degree in biology, and had trained at a
criminalists institute, received 40 hours of education on blood
stains, read books and articles on the subject, and analyzed over
20 crime scenes, but had never qualified as an expert on
bloodstain interpretation]; People v. Clark (1993) 5 Cal. 4th 950,
1018–1019 [“witness had: (1) attended lectures and training
seminars on the subject of blood dynamics . . . ; (2) read relevant
literature; (3) conducted relevant experiments; and (4) visited
crime scenes where ‘blood-spatter’ tests were conducted” (fn.
omitted)], disapproved on other grounds in People v. Doolin
(2009) 45 Cal. 4th 390.) It is true that Delhauer’s qualifications
were in some ways less extensive than comparable experts:
Delhauer had no degree in criminal forensics or science, had
taken only one college-level science course, and had never


                                 31
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


conducted an autopsy. But given his relevant on-the-job
training and experience, we cannot say Delhauer “ ‘ “ ‘clearly
lack[ed]’ ” ’ ” the necessary qualifications, such that the trial
court abused its discretion in finding him qualified to testify as
an expert on blood spatter. (Wallace, at p. 1063, italics
omitted.)3
       We turn, then, to Morales’s primary argument, that
Delhauer’s testimony as to the sequence of the murders should
have been excluded as speculative and lacking in foundation.
(See Evid. Code, § 801, subd. (b).) Here again, we cannot say the
trial court abused its substantial discretion in allowing the
testimony. (See People v. Goldsmith, supra, 59 Cal.4th at p. 266
[“[W]e will not disturb the trial court’s ruling ‘except on a
showing the trial court exercised its discretion in an arbitrary,
capricious, or patently absurd manner . . . .’ ”].)        Though
Delhauer’s initial overview of the sequence of events offered
little in the way of specific evidence for his conclusions,
particularly with respect to the sequence of Ana’s and Jasmine’s
deaths, over the course of the rest of his testimony, he presented
evidence that the trial court reasonably believed supported his
conclusions. Though Delhauer did not always tie this evidence
directly to his sequencing conclusions, we cannot say the


3
      We decline Morales’s invitation to reach a different
conclusion based on a 2009 National Research Council Report
suggesting that formal scientific training, as well as experience
and experimentation, are important in conducting bloodstain
pattern analysis. This report, which was published long after
the trial in this case, does not change our conclusion that the
trial court acted within its discretion in finding Delhauer
qualified to testify as an expert based on his training and
experience.


                                 32
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


evidence laid no foundation for those conclusions. And, in any
event, even if the trial court erred in admitting the testimony,
we conclude that any such error was harmless.
      Delhauer testified that the murderer first attacked Mike
in the office by surprise. To support this conclusion, Delhauer
noted Mike was not wearing clothes when he was killed and that
he was attacked from behind. Delhauer concluded Maritza was
attacked in the office just after Mike was attacked based on
blood spatter on the office wall and the location of her earring
under the office desk. He testified she then ran to the entryway,
where the murderer continued to attack her, based on the
consistency between the spatter in the entryway and the
numerous wounds she had suffered. The evidence that Maritza
exited the office and was attacked continuously in the entryway
supports a conclusion that her attack did not occur before Mike
was surprised. And given that the evidence showed she was first
attacked in the room in which Mike was attacked, it is at least
consistent with the evidence to say she was attacked just after
Mike.
       The evidence Delhauer offered to support the sequence of
Ana’s and Jasmine’s killings is less substantial, but at least
some evidence supported his conclusions. He opined Ana had
died in the living room based on the consistency between her
head wound and a statue found on the living room floor, as well
as the small blood stain found in the room. The entryway where
Maritza died was connected to the living room, so evidence that
Ana died in that room could suggest she was killed just after
Maritza was killed nearby. And he concluded Jasmine had died
last by being drowned in the bathtub, based on the location of
her body, the foam around her mouth, and the lack of evidence
of strangulation. The evidence that Jasmine was first assaulted

                                 33
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


and then drowned in a different room of the house is consistent
with an opinion that she died last, when no adults remained
alive to help.
      In light of the evidence supporting Delhauer’s sequence
conclusions, we conclude that the trial court did not abuse its
discretion by allowing Delhauer to testify as to this sequence. It
was not unreasonable to conclude that Delhauer’s opinions had
an adequate foundation in the trial evidence and were based on
his training and experience in crime scene reconstruction. (Cf.
People v. Robinson (2005) 37 Cal. 4th 592, 631–632 [expert
testimony concerning the relative positions of the shooter and
the victims had adequate foundation where expert testified that
other possible positions would have been awkward]; People v.
Eubanks (2011) 53 Cal. 4th 110, 148 [expert testimony at penalty
phase was not speculative because, “[b]ased on his extensive
training and experience, as well as on an examination of the
premises and a thorough review of the police and medical
reports in this case, [the expert] presented testimony regarding
bullet trajectories, stippling, and the relative positions of the
multiple victims and the shooter that was ‘sufficiently beyond
common experience that the opinion of an expert would assist
the trier of fact.’ (Evid. Code, § 801.)”]; People v. Nelson, supra,
1 Cal.5th at p. 537 [expert testimony about which victim was
shot first was admissible because expert relied on evidence in
the record]; People v. Prince (2007) 40 Cal. 4th 1179, 1223
[“Experts on the subject of crime scene reconstruction, for
example, ordinarily may be permitted to give opinion testimony




                                 34
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


concerning such matters as the probable location where the
crime occurred . . . .”].)4
       Morales argues that Delhauer’s opinions were
undermined by law enforcement’s failure to type the blood at
each location in the home. But contrary to Morales’s argument,
the blood at each location need not have been typed for Delhauer
to draw conclusions about the source of the blood; Delhauer
testified that he reached his conclusions by comparing the
spatter patterns to each victim’s wounds and by analyzing other
physical evidence in the home, such as the location of Maritza’s
earring. Given his qualifications, he was permitted to interpret
this evidence as he did. Delhauer’s testimony certainly would
have been strengthened by blood-typing evidence, but the
absence of such evidence did not render his opinions
impermissibly speculative and thus inadmissible.
      As Morales notes, cross-examination exposed several
other weaknesses in Delhauer’s testimony, including that he
expressly disagreed with some of the coroners; he never viewed
the bodies of the victims firsthand; he conducted his testing
without using the actual knives in evidence; he did not review
any physical evidence; and he potentially misidentified the
hookah hose. But these weaknesses go to the weight to be given
the evidence, not its admissibility. What we have said in
previous cases applies equally here: “Defense counsel was

4
      Delhauer did veer into unsupported speculation at various
points during his testimony — for example, when he opined that
Ana likely came out of the back of the house after hearing noises.
But Delhauer’s opinions about the locations and sequence of the
murders — which is the focus of Morales’s claim — did not
depend on these embellishments. Any error in admitting these
minor embellishments was harmless.


                                 35
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


entitled to present his own expert as a defense witness on the
issue of [crime scene reconstruction] but did not do so. Defense
counsel also was entitled to challenge the persuasive value of
[the expert’s] opinion on [crime scene reconstruction] through
cross-examination, which he did. . . . [Q]uestions regarding the
validity or the credibility of an expert’s knowledge are matters
for the jury to decide [citation] but do not provide a basis for
excluding the expert’s testimony in the first instance and did not
do so in this case.” (People v. Nelson, supra, 1 Cal.5th at p. 537;
accord, People v. Rodriguez (2014) 58 Cal. 4th 587, 638.)
      In any event, even if the trial court erred in allowing
Delhauer to opine on the sequence and locations of the murders,
the error was harmless under any possible standard. (People v.
Watson (1956) 46 Cal. 2d 818, 836; Chapman v. California (1967)
386 U.S. 18, 24.)
      Morales argues that Delhauer’s sequence testimony likely
influenced the jury’s finding of premeditation and deliberation,
because it imposed “reason, organization and order” on a
“frenzied and chaotic” crime scene. This argument gives
Delhauer’s sequencing testimony too much credit. Delhauer’s
conclusions about the sequence of the murders formed only a
small part of his testimony. Though Delhauer gave a brief
summary of his sequencing conclusions at the beginning of his
testimony, his testimony mainly focused on an analysis of where
and how each of the victims was killed. Moreover, as the trial
court itself noted, much of this testimony concerned matters
already independently established by evidence in the record.
Among other things, the trial evidence showed that Morales
used a step stool to sneak into the victims’ home and that he
attacked Mike in a state of undress, delivering the fatal wound
to Mike’s neck from behind, and in a manner that resulted in no

                                 36
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


defensive wounds. Other evidence also established the manner
of killing — the adult victims suffered multiple fatal stab
wounds to the neck or chest and Jasmine was drowned. (See
People v. Booker, supra, 51 Cal.4th at pp. 152, 173.) These were
the facts that bore most directly on whether Morales acted with
premeditation and deliberation. And even absent Delhauer’s
testimony, it was readily inferable that the victims were likely
killed sequentially, so it is unlikely that Delhauer’s opinion as
to the precise sequence of the murders had any effect on the
jury’s evaluation of that question. The jury did not need to know
the exact sequence of the murders to conclude that the victims
were killed one at a time, in a manner suggestive of
premeditation and deliberation. Finally, and in any event,
Delhauer’s testimony was not the only source of sequencing
information: Morales himself had told law enforcement officers
that the victims were killed in the very same sequence.
     In sum, Delhauer’s sequencing testimony did not add
meaningfully to the picture already before the jury. Any error
in admitting the testimony was harmless beyond a reasonable
doubt. (See People v. Gomez (2018) 6 Cal. 5th 243, 296 [finding
error admitting expert testimony harmless under both
Chapman and Watson].)5

5
     At oral argument, defense counsel argued that Delhauer’s
sequencing testimony prejudiced him at the penalty phase as
well as the guilt phase. Specifically, counsel argued that
Delhauer’s sequencing testimony overshadowed the psychiatric
expert testimony presented at the penalty phase, which showed
that Morales had a severe learning disability, was not
malingering, and tended to react impulsively, instead of
methodically.    Counsel argued that, absent Delhauer’s
sequencing testimony, the jury would have more strongly
weighed this psychiatric testimony as a “circumstance which


                                 37
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


         3. Admission of Crime Scene and Autopsy Photographs
     Morales argues that the trial court abused its discretion
and violated his constitutional rights to a fair trial and due
process when it admitted certain crime scene and autopsy
photographs of the victims. We find no error.
       In a pretrial hearing, the trial court and the parties
discussed the admissibility of color photographs of the victims.
The trial judge first noted that the “primary concern has to be
probative value versus prejudicial effect.” He recognized that
the photographs might be gruesome, but he signaled his intent
to allow the People significant leeway to introduce photographs
given the “incredible complexity of this case.” Over the course
of the hearing, Morales challenged the admissibility of many
photographs, including pictures of the four victims’ faces from
the autopsy table, which the People intended to use for
identification purposes, though defense counsel offered to
stipulate to the identities; a series of photographs of Jasmine’s
body in the bathtub, with and without the large statue on top of
her; photographs of Jasmine’s vaginal and anal injuries;
photographs of Mike’s wounds, including severe injuries to his

extenuate[d] the gravity of the crime” under Penal Code section
190.3, factor (k).
      Again assuming, for the sake of argument, that the trial
court erred in allowing Delhauer’s sequencing testimony, we are
not persuaded that Morales has established penalty-phase
prejudice. Delhauer’s sequencing conclusions were relatively
insignificant in the context of the case, and his testimony largely
duplicated other evidence, including Morales’s own report to
police about the order of the murders. We see no reasonable
possibility that exclusion of Delhauer’s sequencing testimony
would have altered the jury’s consideration of whether Morales’s
psychiatric evidence sufficiently extenuated the gravity of the
crime.


                                 38
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


neck; and photographs of Ana’s injuries. Defense counsel
objected to these photographs on a variety of grounds, including
cumulativeness and undue gruesomeness, and argued that some
of the injury photographs should be introduced in black and
white. The trial court ultimately admitted most of these
photographs, but also excluded several. The trial court also
allowed the photographs to be shown in color.
      “Whether the trial court erred in admitting into evidence
the challenged photographs of the murder victims depends upon
two factors: (1) whether the photographs were relevant, and
(2) whether the trial court abused its discretion in determining
that the probative value of each photograph outweighed its
prejudicial effect.” (People v. Ramirez (2006) 39 Cal. 4th 398,
453.) We review the trial court’s decision to admit the
photographs for abuse of discretion. (People v. Mendez (2019)
7 Cal. 5th 680, 708.) “ ‘The court’s exercise of that discretion will
not be disturbed on appeal unless the probative value of the
photographs clearly is outweighed by their prejudicial effect.’ ”
(People v. Scheid (1997) 16 Cal. 4th 1, 18.)
      Morales does not argue that the admitted photographs
were irrelevant, nor could he do so successfully. “[T]he
photographs were highly relevant to show the manner in which
the victims were killed and the severity of their injuries,” as well
as to “clarif[y] the coroner’s testimony.” (People v. Ramirez,
supra, 39 Cal.4th at p. 453; accord, People v. Box (2000)
23 Cal. 4th 1153, 1199.) For example, the autopsy photographs
provided detailed views of the victims’ injuries, including
photographs of the petechiae on Jasmine’s hands and feet and
the stab and slice wounds to various parts of Mike’s, Maritza’s,
and Ana’s bodies. The photographs also served to “illustrate and
corroborate the testimony given by [witnesses] regarding the

                                 39
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


circumstances of the crime” and discovery of the victims. (People
v. Scheid, supra, 16 Cal.4th at p. 18.) For example, the
photographs of Jasmine in the bathtub and Ana, Mike, and
Maritza laying prone in Ana’s bedroom displayed the state of the
bodies when they were discovered.              And finally, the
identification photographs were also relevant to identify the
victims and provide context to the subsequent photographs of
each victim’s body. Contrary to Morales’s argument, the People
were not required to stipulate to the identity of the victims. We
have previously rejected the argument that “photographs are
irrelevant or inadmissible simply because they duplicate
testimony, depict uncontested facts, or trigger an offer to
stipulate.” (People v. Stitely (2005) 35 Cal. 4th 514, 545; see also
People v. Pride, supra, 3 Cal.4th at p. 243 [holding prosecution
need not “accept antiseptic stipulations in lieu of photographic
evidence”].)
      Morales argues instead that the trial court abused its
discretion in admitting photographs because they were overly
gruesome. We disagree: The trial court did not abuse its
discretion when it found that the probative value of each of the
admitted photographs outweighed its prejudicial effect, while
excluding other photographs for failure to pass this threshold.
(See Evid. Code, § 352.)
      Many of the photographs are undoubtedly graphic and
disturbing, especially the photographs of the injuries Jasmine
suffered when assaulted. But “ ‘victim photographs and other
graphic items of evidence in murder cases always are
disturbing.’ ” (People v. Scheid, supra, 16 Cal.4th at p. 19.) A
trial court may admit photographs of victims even when the
photographs are “gruesome” if “the charged offenses were
gruesome” and the photographs “[do] no more than accurately

                                 40
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


portray the shocking nature of the crimes.” (People v. Ramirez,
supra, 39 Cal.4th at p. 454 [finding picture with victim’s
eyeballs removed not overly graphic]; see, e.g., People v. Allen
(1986) 42 Cal. 3d 1222, 1257–1258 [describing autopsy and crime
scene photographs of victims as “not exceptionally gruesome” in
part because the victims’ bodies were not depicted “in a badly
decomposed condition [citation] or after they had been grossly
disfigured during autopsy”].) “The jury can, and must, be
shielded from depictions that sensationalize an alleged crime, or
are unnecessarily gruesome, but the jury cannot be shielded
from an accurate depiction of the charged crimes that does not
unnecessarily play upon the emotions of the jurors.” (Ramirez,
at p. 454.) Here, each of the challenged photographs was highly
relevant to the jury’s consideration of the issues, they were not
cumulative, and they did not unnecessarily play on the jury’s
emotions.
      Nor did the trial court abuse its discretion in refusing the
defense’s request to publish the photographs in black and white
instead of color. As the trial court noted at the pretrial hearing,
color photographs better depict the “reality” of the scene and the
injuries to the victim. The court did not err when it refused to
“sanitiz[e] the crime scene by trying to disguise blood” through
use of black and white photography. (See People v. Mathis
(1965) 63 Cal. 2d 416, 423 [“It is difficult for a reviewing court to
determine if black-and-white would be less inflammatory than
color pictures, but considering the subject matter it appears
unlikely that the difference would be significant. Since the
pictures unquestionably did have evidentiary value and since
the trial court thoughtfully weighed the alternatives before
ruling, we do not find an abuse of discretion in admitting the
photographs into evidence.”].)


                                 41
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


      In sum, the trial court carefully weighed each
photograph’s probative value against its prejudicial impact,
which led it to exclude several photographs and admit others.
The trial court did not abuse its discretion in conducting this
inquiry. Morales’s Evidence Code challenge to the admission of
the photographs thus fails, and his constitutional challenge fails
for the same reasons. (See, e.g., People v. Prince, supra,
40 Cal.4th at p. 1230.)

      B. Penalty Phase Issues

         1. Admission of Victim Impact Evidence
      Morales argues that the victim impact testimony of
surviving family members was “so voluminous, inflammatory
and unduly prejudicial” that it violated his rights to due process
and a fair trial under the Fifth and Fourteenth Amendments to
the United States Constitution, and contravened the Eighth
Amendment’s mandate that the death penalty be rationally and
reliably imposed. Morales then argues that the trial court
“compounded” this error by declining to give Morales’s proposed
instruction on evaluating victim impact evidence — a modified
version of a supplement to CALJIC No. 8.85. He is wrong on
both fronts.

             a. Background
       As noted above, at the penalty phase of trial, several of the
victims’ surviving relatives testified. Raquel Trejo (Maritza’s
daughter, Mike’s stepdaughter, and Jasmine’s sister) testified
first. Raquel detailed the day she found the house in disarray
and learned that her family had been killed; she was in shock
and disbelief until she finally realized they were really dead.
She then described her relationship with each of the victims.


                                 42
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


She loved Jasmine, her “baby girl,” and she spent a lot of time
with her. Raquel, who had immigrated to the United States a
few years earlier, said Jasmine was the only reason Raquel did
not return to El Salvador. Jasmine was very happy, smart, and
active, and she used to emulate Raquel — a quality Raquel now
missed. Raquel discussed several pictures of Jasmine, as well
as one of Jasmine’s drawings, on which Jasmine had written “I
love my family. My mom and dad are the best in the world. And
my sister she is the best in the world, to [sic].”
      Raquel was also very close to her mother, whom she
considered a friend. Since moving to the United States, Raquel
had enjoyed her time with her mother, whom she described as
always happy and very hardworking. She lamented no longer
having her mother to confide in. As for Mike, Raquel testified
he treated her like she was his daughter and he was always
proud of her. Now she no longer had his support or her family
around to celebrate with her. And Raquel described Ana as very
sweet, someone who always made sure everyone in the family
was okay. Raquel then testified that she participated in therapy
for two years before enrolling in college, and that recently she
had restarted therapy and was taking medicine to help her
concentration. She testified she sometimes felt guilty for not
being present when the murders occurred. Lastly, she identified
Jasmine in a one-minute video clip that showed Jasmine playing
with a friend. Raquel indicated that the clip reflected Jasmine’s
happy demeanor.
      The next witness was Kenelly Zeledon, Maritza’s sister-in-
law. Zeledon remembered the nightmare of finding the victims
in the home. She described Mike as a lovely, outgoing, and
happy man; Maritza as outgoing, always laughing and joking,
and an outstanding salesperson; and Ana as a very caring

                                 43
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


person. Jasmine was very dear to Zeledon; Jasmine used to play
with Zeledon’s son. Since the murders, Zeledon would become
anxious at night, always checking the windows and doors to
make sure they were locked. She could not go to the bathroom
without checking the bathtub, and she constantly was reminded
of Jasmine when she dealt with sexual abuse cases through her
job as a social worker. She would sometimes cry in her car at
stoplights and lose track of time. Because Maritza used to help
Zeledon’s husband at one of his two stores, after Maritza’s death
Zeledon’s husband had to close one of the stores. For Zeledon,
Christmas felt empty without Mike, Maritza, Ana, and Jasmine.
She also identified a photo of Mike, Jasmine, and Maritza at an
amusement park, and one of Maritza and Jasmine at Zeledon’s
husband’s store.
      Miguel Rodriguez, Sr., also testified. He was Mike’s father
and Ana’s son. When he found out about the murders, his life
turned upside down. Ana was Rodriguez’s best friend; he was
her only son, so they were very close. He identified a photo of
Ana and himself on Mother’s Day. He was also very close to his
son Mike, whom he described as his best friend. He got along
with Maritza, who took care of the family, and he really loved
Jasmine, whom he described as very intelligent. After their
deaths, everything changed for Rodriguez; he lost his job, he
could no longer sleep, and he was nervous. Rodriguez’s wife, Luz
Ruiz, testified that she saw the family at least three times per
week and had relied on Mike when they needed things. She
described Jasmine as a happy child. She confirmed that the
murders had significantly affected Rodriguez, saying he was no
longer the same man and that he was now very depressed.
     Mike’s younger sister, Olga Lizzette Ruiz, testified that
Mike was her mentor; he was very trusting and friendly, a great

                                 44
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


brother and son, and a dedicated father. She and Mike had
always talked about throwing a joint birthday party when they
both turned 40, but now the party would never happen. She said
Mike treated Morales with open arms. She described Maritza
as very giving and loving; they drank coffee together almost
every morning. Ana had helped raise Olga and Mike; she was
very nurturing. At the time she was killed, Ana could no longer
take care of herself. Olga described Jasmine as her heart; they
spoke every day. Jasmine was intelligent and wanted to become
a veterinarian or teacher. When Olga found out about the
murders, she was in total disbelief. She was asked to identify
the bodies at the morgue, and it was the most horrific experience
of her life. She was still waiting for someone to tell her the
murders were a nightmare, but she knew the victims would
never return and she missed them. She had tried therapy
because she was very angry. For her, the worst part was not
knowing how much her family had suffered or why someone
would torture a young girl or kill an 81-year-old woman. She
felt helpless. She identified a photo of Mike and Jasmine with
their dog, as well as the family’s funeral invitation, which
showed a few pictures of the family but did not have much text.

            b. Discussion
      Morales argues that the victim impact evidence in this
case was so voluminous and inflammatory that it invited the
jury to abandon its role as a neutral arbiter and instead to
impose a penalty of death based on its “passionate, irrational,
and purely subjective response to the sorrow of the surviving
Ruiz family members.” Morales’s argument does not focus on
any specific testimony or pieces of evidence; his argument




                                 45
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


instead is that admission of the victim impact evidence, taken
as a whole, violated his constitutional rights.
       Victim impact evidence is generally relevant and
admissible as a circumstance of the crime under Penal Code
section 190.3, factor (a), “so long as it is not ‘so unduly
prejudicial’ that it renders the trial ‘fundamentally unfair.’ ”
(People v. Russell (2010) 50 Cal. 4th 1228, 1264, quoting Payne
v. Tennessee (1991) 501 U.S. 808, 825; accord, People v. Lewis
and Oliver (2006) 39 Cal. 4th 970, 1056.) This court has
consistently upheld as constitutional “[a]dmission of testimony
presented by a few close friends or relatives of each victim, as
well as images of the victim while he or she was alive.” (Russell,
at p. 1265.) We have also upheld the introduction of videotapes,
though we have cautioned trial courts not to admit videotapes
that can overly rouse the jurors’ emotions. (See People v. Bell
(2019) 7 Cal. 5th 70, 127–128.)
       The victim impact evidence in this case falls within
constitutional bounds.       The five victim impact witnesses
testified “ ‘about their relationship with’ the victims, ‘how they
learned about’ the victims’ deaths, and how the murders
‘affected their lives.’ ” (People v. Mendez, supra, 7 Cal.5th at
p. 712.) Their testimony “ ‘concerned the kinds of loss that loved
ones commonly express in capital cases,’ ” such as “recounting
basic facts about [the victims],” speaking “of their love of [the
victims], special moments they shared with [them], their
feelings upon learning of [their] death[s] . . . and how the
manner in which [the victims] died affected them and various
family members.” (People v. Jones (2012) 54 Cal. 4th 1, 70; see
also People v. Dykes (2009) 46 Cal. 4th 731, 783 [finding
permissible testimony “concerning the victim’s character”].)
And “[t]he details of that testimony were not materially more

                                 46
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


emotionally inflammatory than that approved by                our
precedents.” (Mendez, at p. 712; see Dykes, at p. 782.)
       Nor was the testimony excessive. The prosecution called
five witnesses to testify about four victims. (Cf. People v.
Mendez, supra, 7 Cal.5th at p. 712 [“[P]ermitting victim impact
testimony from six witnesses regarding two victims — that is,
three per victim — is comparable to what we have permitted in
other cases.”].) And each witness’s testimony was relatively
brief, with the testimony of all five witnesses spanning just 52
total pages of transcript. (See People v. Dykes, supra, 46 Cal.4th
at p. 782 [testimony not “too extensive” where it spanned 32
pages of transcript for a single victim].)
      Admission of the eight photographs depicting the four
victims likewise was constitutional. A set of eight photographs
depicting everyday events in the lives of the victims is not
excessive. (See People v. Mendez, supra, 7 Cal.5th at p. 712
[“Admitting some 13 photos of [the first victim] and fewer of [the
second victim] likewise was not excessive under our cases.”];
People v. Jones, supra, 54 Cal.4th at pp. 69–70 [32 photographs
for single victim not improper].) The photographs here “of
ordinary family events were factual, relevant, and not unduly
emotional or sentimental.” (Jones, at p. 71.) The same is true
of Jasmine’s drawing, in which she said she loved her family and
her sister. The drawing provided relevant information about the
relationship between Jasmine and Raquel and did not invite the
jury to rule based on emotion. (Cf. Mendez, at pp. 713–714
[finding victim’s poem bemoaning gang violence admissible].)
We have also previously allowed trial courts to admit pictures of
the victims as children where the victims were still young when
they were killed. (See id., at p. 712, fn. 3.) Here, the



                                 47
                      PEOPLE v. MORALES
                 Opinion of the Court by Kruger, J.


photographs of Jasmine showed her close in age to her age at
death and were not improper.
      Finally, we see no error in permitting the prosecution to
introduce the minute-long video clip of Jasmine playing with a
friend. We have previously found relatively short home videos
to be admissible victim impact evidence. In People v. Dykes,
supra, 46 Cal. 4th 731, for example, we upheld the admissibility
of an eight-minute videotape (without audio) that showed the
child victim preparing for and taking a trip to Disneyland with
his family. (Id. at pp. 784–785.) We found that “the material,
which merely depicts ordinary activities and interactions
between [the victim] and his family, was relevant to humanize
the victim and provide some sense of the loss suffered by his
family and society.” (Id. at p. 785.) And we noted that “[t]he
videotape [was] an awkwardly shot ‘home movie.’ ” (Ibid.) It
was not “a memorial, tribute, or eulogy”; it did not “contain
staged or contrived elements, music, visual techniques designed
to generate emotion, or background narration” or “convey any
sense of outrage or call for vengeance or sympathy,” and it
“last[ed] only eight minutes and [was] entirely devoid of
drama” — it was merely “factual” and depicted “real events.”
(Ibid.)    For these reasons, and because the evidence
“supplemented but did not duplicate” the witness’s testimony,
we held it admissible. (Ibid.; see also People v. Bell, supra,
7 Cal.5th at p. 128 [upholding admission of four-minute
wedding video that resembled a home movie and was not
enhanced in any way because it depicted “a real event in the
victim’s life, shortly before his murder”]; People v. Mendez,
supra, 7 Cal.5th at p. 713 [upholding admission of portions of
home video showing young victim’s sixth grade graduation].)
Like the video in People v. Dykes, the video of Jasmine was a


                                48
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


short home movie that depicted real life events. It was not
enhanced in any way, and it did not invite vengeance or undue
sympathy. It simply “humanize[d]” Jasmine in a way that
supplemented the testimony of the witnesses. (Dykes, at p. 785.)
In sum, the admission of the victim impact evidence did not
violate Morales’s constitutional rights.
      Morales also argues the trial court erred by failing to give
his proposed victim impact instruction. In particular, after the
conclusion of penalty phase testimony, the defense requested
the trial court instruct the jury with a modified version of a
supplemental instruction to CALJIC No. 8.85. The unmodified
instruction states: “Evidence has been introduced for the
purpose of showing the specific harm caused by the defendant’s
crime. Such evidence, if believed, was not received and may not
be considered by you to divert your attention from your proper
role of deciding whether defendant should live or die. You must
face this obligation soberly and rationally, and you may not
impose the ultimate sanction as a result of an irrational, purely
subjective response to emotional evidence and argument. On
the other hand, evidence and argument on emotional though
relevant subjects may provide legitimate reasons to sway the
jury to show mercy.” Defense counsel requested the court give
this instruction but delete the final sentence. The court
declined, explaining the final sentence was necessary to inform
the jury that it could consider evidence on emotional subjects in
making its final decision. As a result, defense counsel withdrew
the proposal, and the instruction was not given. The trial court
did, however, give CALJIC No. 8.85, which lists the factors the
jury must consider in determining whether it should impose a
penalty of death, and CALJIC No. 8.84.1, which tells the jury,
in relevant part: “You must neither be influenced by bias nor


                                 49
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


prejudice against the defendant, nor swayed by public opinion
or public feelings. Both the People and the defendant have a
right to expect . . . that you will consider all of the evidence,
follow the law, exercise your discretion conscientiously, and
reach a just verdict.”
      Morales argues it was error to refuse to give the modified
version of the supplemental instruction to CALJIC No. 8.85. We
have previously rejected this same argument about this exact
modified instruction. (See People v. Mora and Rangel (2018)
5 Cal. 5th 442, 506–507, fn. 22.) We have also repeatedly
rejected similar arguments concerning proposed instructions
similar to the full, unmodified supplemental instruction
proposed in this case. (People v. Thomas (2012) 53 Cal. 4th 771,
825 [collecting cases].) We have explained that the instruction
is duplicative of CALJIC No. 8.84.1 and thus “ ‘would not have
provided the jury with any information it had not otherwise
learned.’ ” (Thomas, at p. 825, quoting People v. Ochoa (2001)
26 Cal. 4th 398, 455.) Further, we have noted the instruction is
both confusing and “misleading to the extent it indicates that
emotions may play no part in a juror’s decision to opt for the
death penalty.” (People v. Zamudio (2008) 43 Cal. 4th 327, 368,
citing People v. Pollock (2004) 32 Cal. 4th 1153, 1195; see
Zamudio, at pp. 368–369; People v. Harris (2005) 37 Cal. 4th 310,
359 [finding proposed instruction “confusing” and “unclear as to
whose emotional reaction it directed the jurors to consider with
caution — that of the victim’s family or the jurors’ own”].) As
we have previously said, “[a]lthough jurors must never be
influenced by passion or prejudice, at the penalty phase, they
‘may properly consider in aggravation, as a circumstance of the
crime, the impact of a capital defendant’s crimes on the victim’s
family, and in so doing [they] may exercise sympathy for the


                                 50
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


defendant’s murder victims and . . . their bereaved family
members.’ ” (Zamudio, at pp. 368–369, quoting Pollock, at
p. 1195, italics omitted, second brackets in original.)
      This reasoning applies with equal if not greater force to
Morales’s request to instruct the jury with a modified version of
the instruction that omitted its last sentence. Deleting the
instruction’s final sentence removes its only suggestion that
jurors can consider emotions in reaching their decision. Without
that sentence, the instruction becomes even more misleading to
the extent it more strongly suggests that “emotions may play no
part in a juror’s decision to opt for the death penalty.” (People
v. Zamudio, supra, 43 Cal.4th at p. 368.) Because the proposed
instruction would have been both duplicative and misleading,
the trial court properly refused to give it.

         2. Instruction with CALJIC No. 8.88
      The court instructed the jury with CALJIC No. 8.88,
subject to minor modifications requested by the defense and not
at issue here.    That instruction guides jurors in using
aggravating and mitigating circumstances to arrive at a
verdict.6 Morales objects to several aspects of the instruction.

6
      In relevant part, the jury was instructed with CALJIC
No. 8.88 as follows:
     “It is now your duty to determine which of the two
penalties, death or imprisonment in the state prison for life
without possibility of parole, shall be imposed on . . . defendant.
      “After having heard all of the evidence, and after having
heard and considered the arguments of counsel, you shall
consider, take into account and be guided by the applicable
factors of aggravating and mitigating circumstances upon which
you have been instructed.



                                 51
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


As Morales acknowledges, we have previously rejected each of
the arguments he now raises. He offers no persuasive reason
for us to reconsider our prior cases.
      First, Morales takes issue with the portion of the
instruction that provides, “To return a judgment of death, each
of you must be persuaded that the aggravating circumstances
are so substantial in comparison with the mitigating
circumstances that it warrants death instead of life without
parole.” (CALJIC No. 8.88.) He argues that this direction would
permit a death sentence even if the jury determined that
mitigating circumstances outweighed the aggravating
circumstances. But as we have previously explained, the
instruction, taken as a whole, “clearly stated that the death
penalty could be imposed only if the jury found that the
aggravating circumstances outweighed mitigating. There was
no need to additionally advise the jury of the converse (i.e., that
if mitigating circumstances outweighed aggravating, then life


      “. . . .
      “The weighing of aggravating and mitigating
circumstances does not mean a mere mechanical counting of
factors on each side of an imaginary scale, or the arbitrary
assignment of weights to any of them. You are free to assign
whatever moral or sympathetic value you deem appropriate to
each and all of the various factors you are permitted to consider.
In weighing the various circumstances you determine under the
relevant evidence which penalty is justified and appropriate by
considering the totality of the aggravating circumstances with
the totality of the mitigating circumstances. To return a
judgment of death, each of you must be persuaded that the
aggravating circumstances are so substantial in comparison
with the mitigating circumstances that it warrants death
instead of life without parole.”


                                 52
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


without parole was the appropriate penalty).” (People v. Duncan
(1991) 53 Cal. 3d 955, 978; see People v. Landry (2016) 2 Cal. 5th
52, 122; People v. Bryant, Smith and Wheeler, supra, 60 Cal.4th
at p. 457; People v. Linton (2013) 56 Cal. 4th 1146, 1211; People
v. Whalen (2013) 56 Cal. 4th 1, 89.)
      Second, Morales argues the instruction is incomplete
because it fails to advise the jurors that they could opt for a life
sentence even in the absence of mitigating evidence. (See People
v. Duncan, supra, 53 Cal.3d at p. 979 [“The jury may decide,
even in the absence of mitigating evidence, that the aggravating
evidence is not comparatively substantial enough to warrant
death.”].) We have repeatedly rejected this claim, explaining the
instruction already adequately conveys the point. (E.g., People
v. Anderson (2018) 5 Cal. 5th 372, 424–425; People v. Bryant,
Smith and Wheeler, supra, 60 Cal.4th at p. 457; People v. Linton,
supra, 56 Cal.4th at p. 1211.)
      Third, Morales argues that the use of “so substantial” to
describe the necessary relationship between aggravation and
mitigation is unconstitutionally vague. This language did not
render the instruction vague. (People v. Landry, supra,
2 Cal.5th at p. 123; People v. Thompson (2016) 1 Cal. 5th 1043,
1128; People v. Linton, supra, 56 Cal.4th at p. 1211; People v.
Whalen, supra, 56 Cal.4th at p. 89.)
      Finally, Morales complains that the jury was not told to
determine whether death was the appropriate punishment, but
rather to decide whether death was “warrant[ed].” This is a
distinction without a difference. The entirety of the instruction
left no doubt that the jury “could return a death verdict only if
aggravating circumstances predominated and death is the
appropriate verdict.” (People v. Breaux (1991) 1 Cal. 4th 281,


                                 53
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


316.) The use of “warrants” in place of “appropriate” does not
undermine this message. (People v. Landry, supra, 2 Cal.5th at
p. 122; People v. Linton, supra, 56 Cal.4th at p. 1211; Breaux, at
p. 316.) To the contrary, “ ‘[b]y advising that a death verdict
should be returned only if aggravation is “so substantial in
comparison with” mitigation that death is “warranted,” the
instruction clearly admonishes the jury to determine whether
the balance of aggravation and mitigation makes death the
appropriate penalty.’ ” (People v. Perry (2006) 38 Cal. 4th 302,
320, quoting People v. Arias (1996) 13 Cal. 4th 92, 171.)

         3. Challenges to California’s Death Penalty Scheme
      Morales raises a series of challenges to the
constitutionality of California’s death penalty.   We have
considered and rejected each before. Because Morales offers no
compelling arguments in favor of reconsidering these rulings,
we again reject these arguments.
      California’s special circumstances (see Pen. Code, § 190.2)
supply rational and objective criteria that adequately narrow
the class of murderers eligible for the death penalty. (People v.
Brooks (2017) 3 Cal. 5th 1, 114–115; People v. Delgado (2017)
2 Cal. 5th 544, 591; People v. Winbush (2017) 2 Cal. 5th 402, 488.)
      Penal Code section 190.3, factor (a), which permits the
jury to consider the circumstances of the crime in deciding the
appropriate punishment, does not license the arbitrary and
capricious imposition of the death penalty. (Tuilaepa v.
California (1994) 512 U.S. 967, 975–976; People v. Henriquez
(2017) 4 Cal. 5th 1, 45; People v. Winbush, supra, 2 Cal.5th at
p. 489; People v. Simon (2016) 1 Cal. 5th 98, 149.)




                                 54
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


       The death penalty statute is not unconstitutional for not
requiring “findings beyond a reasonable doubt that an
aggravating circumstance (other than Pen. Code, § 190.3, factor
(b) or factor (c) evidence) has been proved, that the aggravating
factors outweighed the mitigating factors, or that death is the
appropriate sentence.” (People v. Rangel (2016) 62 Cal. 4th 1192,
1235.) Nor does the federal Constitution require the jury to
agree unanimously on any particular aggravating factor.
(People v. Henriquez, supra, 4 Cal.5th at p. 45; People v.
Winbush, supra, 2 Cal.5th at p. 489.) Apprendi v. New Jersey
(2000) 530 U.S. 466, Ring v. Arizona (2002) 536 U.S. 584, and
their progeny do not require reconsideration of these
conclusions. (Henriquez, at p. 45; Winbush, at p. 489; People v.
Delgado, supra, 2 Cal.5th at p. 591; People v. Simon, supra, 1
Cal.5th at p. 149.)
      The failure to impose a specific burden of proof on the
ultimate question of life or death is not unconstitutional.
(People v. Henriquez, supra, 4 Cal.5th at p. 45; People v. Parker
(2017) 2 Cal. 5th 1184, 1232; People v. Winbush, supra, 2 Cal.5th
at pp. 489–490.)
      The federal Constitution does not require that the penalty
jury issue written findings. (People v. Henriquez, supra,
4 Cal.5th at p. 46; People v. Winbush, supra, 2 Cal.5th at p. 490;
People v. Thompson, supra, 1 Cal.5th at p. 1130.) Nor does it
require intercase proportionality review. (Henriquez, at p. 46;
Winbush, at p. 490; Thompson, at p. 1130; People v. Simon,
supra, 1 Cal.5th at p. 149.)
      The federal Constitution does not prohibit the use of prior
unadjudicated criminal activity as an aggravating factor, nor
does it require that such activity be found unanimously beyond


                                 55
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


a reasonable doubt. (People v. Brooks, supra, 3 Cal.5th at p. 115;
People v. Thompson, supra, 1 Cal.5th at p. 1130; People v.
Simon, supra, 1 Cal.5th at p. 150.) Neither Apprendi v. New
Jersey, supra, 530 U.S. 466, nor Ring v. Arizona, supra, 536 U.S.
584, requires reappraisal of that conclusion. (People v. Jones
(2017) 3 Cal. 5th 583, 619.)
      The use of the adjectives “extreme” and “substantial” in
Penal Code section 190.3’s list of mitigating factors does not
prevent the jury from giving full consideration to a defendant’s
mitigating evidence. (People v. Brooks, supra, 3 Cal.5th at
p. 115; People v. Landry, supra, 2 Cal.5th at p. 122; People v.
Simon, supra, 1 Cal.5th at p. 150.)
      The jury need not be instructed that potential mitigating
factors may be considered only as mitigation and their absence
may not be treated as a factor in aggravation. (People v.
Winbush, supra, 2 Cal.5th at p. 490; People v. Contreras (2013)
58 Cal. 4th 123, 173.)
       The equal protection clause does not require California to
include in its capital sentencing scheme every procedural
protection provided to noncapital defendants. The two groups
are not similarly situated. (People v. Henriquez, supra, 4 Cal.5th
at p. 45; People v. Winbush, supra, 2 Cal.5th at p. 490; People v.
Parker, supra, 2 Cal.5th at p. 1234; People v. Williams (2013)
58 Cal. 4th 197, 295.)
      Morales contends California’s regular use of capital
punishment violates international norms of human decency and
thus the Eighth and Fourteenth Amendments to the United
States Constitution. But “ ‘California does not employ capital
punishment in such a manner. The death penalty is available
only for the crime of first degree murder, and only when a special


                                 56
                       PEOPLE v. MORALES
                  Opinion of the Court by Kruger, J.


circumstance is found true; furthermore, administration of the
penalty is governed by constitutional and statutory provisions
different from those applying to “regular punishment” for
felonies. (E.g., Cal. Const., art. VI, § 11; [Pen. Code,] §§ 190.1–
190.9, 1239, subd. (b).)’ ” (People v. Trinh (2014) 59 Cal. 4th 216,
255, quoting People v. Demetrulias (2006) 39 Cal. 4th 1, 43–44;
see People v. Winbush, supra, 2 Cal.5th at p. 490.)
      Finally, Morales argues these individual defects must be
considered for their cumulative impact, rather than in isolation.
He has identified no defects. Moreover, even when considered
in combination, the aspects of California’s scheme Morales
highlights do not persuade us that California imposes capital
punishment in a manner that violates the United States
Constitution.
                        III. DISPOSITION
      We affirm the judgment.
                                                       KRUGER, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
GROBAN, J.




                                 57
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Morales
__________________________________________________________________________________

Unpublished Opinion
Original Appeal XXX
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S136800
Date Filed: August 10, 2020
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Michael A. Cowell

__________________________________________________________________________________

Counsel:

Diane E. Berley, under appointment by the Supreme Court, for Defendant and Appellant.

Kamala Harris and Xavier Becerra, Attorneys General, Lance E. Winters, Assistant Attorney General,
Keith H. Borjon, Joseph P. Lee and Nima Razfar, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Diane E. Berley
Attorney at Law
1440 Beaumont Avenue, Sutie A2-307
Beaumont, CA 92223
(818) 943-6457

Nima Razfar
Deputy Attorney General
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
(213) 269-6188